  Case: 1:14-cv-01437 Document #: 502 Filed: 10/06/20 Page 1 of 16 PageID #:8386




                      UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 GREGORY GREENE, individually and              )
 on behalf of all others similarly situated,   )    Case No. 14-cv-01437
                                               )
                                 Plaintiff,    )    Hon. Gary Feinerman
                                               )
 v.                                            )    Magistrate Judge Susan Cox
                                               )
 MARK KARPELES, an individual,                 )
                                               )
                                 Defendant.    )


         DEFENDANT MARK KARPELES’ MEMORANDUM IN SUPPORT
           OF HIS MOTION TO EXCLUDE THE REPORT AND OPINION
      TESTIMONY OF PLAINTIFF’S EXPERT PROFESSOR CAROL GOFORTH
               PURSUANT TO FEDERAL RULE OF EVIDENCE 702




Dated: October 6, 2020                             Bevin Brennan
                                                   Matthew Schmidt
                                                   PEDERSEN & HOUPT
                                                   161 North Clark Street, Suite 2700
                                                   Chicago, Illinois 60601
                                                   (312) 641-6888
                                                   bbrennan@pedersenhoupt.com
                                                   mschmidt@pedersenhoupt.com

                                                   Attorneys for Defendant Mark Karpeles
  Case: 1:14-cv-01437 Document #: 502 Filed: 10/06/20 Page 2 of 16 PageID #:8387




       Defendant Mark Karpeles, pursuant to Federal Rule of Evidence 702 and Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), submits this Memorandum in support

of his Motion to Exclude Plaintiff’s Expert Carol Goforth’s Report and Opinion Testimony:

                                           Introduction

       Professor Carol Goforth, a corporate law professor and lawyer, seeks to offer opinions in

this case that are primarily nothing more than a narrative cobbled together from the internet and

Mr. Karpeles’ deposition testimony, which is inadmissible. Professor Goforth has created a story

that does not rely on any accepted methodology, experience or expertise at all. In the few

instances where she ostensibly has formed an opinion, she even admits that these are not proper

expert testimony, going so far as to say that an opinion is based on “common sense” or that

others are legal opinions.

       All of Professor Goforth’s proposed testimony should be excluded for three reasons.

First, Professor Goforth cannot testify to hearsay she gathered from the internet and juxtaposed

with deposition testimony and other record evidence to form a factual narrative. (Declaration of

Carol Goforth (“Declaration” or “Decl.”) ¶¶ 11-44, 46-47, 49-50, 52-53, and 55-62 (a copy of

which is attached as Exhibit A).) Second, Professor Goforth cannot opine about what Mt. Gox

users purportedly “would have” understood and what they “would have done” if they had known

certain information. Professor Goforth has no expertise in, conducted no research about, and has

no basis to make these speculative “opinions.” (Id. ¶¶ 43, 45-48, 51, 63.) Third, the remaining

portions of Professor Goforth’s Declaration and proposed testimony are statements or

determinations of law properly left to the Court and the jury. (Id. ¶¶ 54.)

       The only remaining paragraphs of the Declaration contain Professor Goforth’s

background, qualifications, the materials upon which she relied and her attestation pursuant to 28
    Case: 1:14-cv-01437 Document #: 502 Filed: 10/06/20 Page 3 of 16 PageID #:8388




U.S.C. § 1746. (See Decl. ¶¶ 1-10; 64.) There is nothing for which Professor Goforth can testify

pursuant to Rule 702. She should be precluded from providing any opinion testimony and her

Declaration should be stricken, excluded and not considered in any way in this case.

                                               Legal Standards

        As this Court is certainly well aware, Federal Rule of Evidence 702 governs the

admissibility of expert testimony. It provides:

        A witness who is qualified as an expert by knowledge, skill, experience, training,
        or education may testify in the form of an opinion or otherwise if:
        (a)    the expert’s scientific, technical, or other specialized knowledge will help
               the trier of fact to understand the evidence or to determine a fact in issue;
        (b)    the testimony is based on sufficient facts or data;
        (c)    the testimony is the product of reliable principles and methods; and
        (d)    the expert has reliably applied the principles and methods to the facts of
               the case.

Fed. R. Evid. 702.             Courts have summarized these requirements as involving three

considerations. For an expert witness to testify, the testimony must (i) be relevant to the issues

in the case and (ii) assist the trier of fact, and (iii) the expert must be qualified in the area of the

testimony. See Lapsley v. Xtek, Inc., 689 F.3d 802, 809 (7th Cir. 2012) (“Rule 702 requires that

expert testimony be relevant, reliable, and have a factual basis — requirements that must be met

before the jury is allowed to hear and perhaps be persuaded by the expert testimony.”).1

        For scientific experts, the court considers factors including “whether or not the theory or

technique has been (1) tested, (2) subjected to peer review and publication, (3) analyzed for

known or potential error rate, and/or is (4) generally accepted within the specific scientific field.”

Id. at 810, citing Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 593-94 (1993).



1
  Mr. Karpeles filed a prior Motion to Strike Expert Disclosure of and Preclude Expert Testimony from Carol R.
Goforth to preclude Professor Goforth’s proposed testimony as irrelevant to the issues raised in the operative Fourth
Amended Complaint. [Dkt. No. 457.] The Court denied that motion on June 16, 2020. [Dkt. No. 489.] Mr.
Karpeles maintains and does not waive his position that Professor Goforth’s proposed testimony is irrelevant to the
issues in this case with only a single count remaining for common law fraud.


                                                         2
  Case: 1:14-cv-01437 Document #: 502 Filed: 10/06/20 Page 4 of 16 PageID #:8389




       “[T]he test for reliability for nonscientific experts is flexible.”       Ill. Liberty PAC v.

Madigan, No. 12 C 5811, 2015 U.S. Dist. LEXIS 125383, at *14 (N.D. Ill. Sep. 21, 2015), citing

United States v. Romero, 189 F.3d 576, 584 (7th Cir. 1999). Even for nonscientific experts,

however, the Daubert principles “apply equally.” Manpower, Inc. v. Ins. Co. of Pa., 732 F.3d

796, 806 (7th Cir. 2013), citing Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147-49

(1999). “No matter the nature of the witness’s expertise, Rule 702 establishes a standard of

evidentiary reliability, requires a valid … connection to the pertinent inquiry as a precondition to

admissibility, and mandates that the testimony have a reliable basis in the knowledge and

experience of [the relevant] discipline.” Id. (alterations in original, internal quotations omitted).

       While an expert may rely on experience alone, an expert must sufficiently explain how

they apply their expertise to the facts of the case. Smith v. Union Pac. R.R., No. 11-cv-986, 2017

U.S. Dist. LEXIS 94501, at *17-18 (N.D. Ill. June 20, 2017). “Talking off the cuff—deploying

neither data nor analysis—is not an acceptable methodology.” Naeem v. McKesson Drug Co.,

444 F.3d 593, 608 (7th Cir. 2006) (citation omitted); see also Zenith Elecs. Corp. v. WH-TV

Broad. Corp., 395 F.3d 416, 418 (7th Cir. 2005) (“‘expert intuition[]’ is neither normal among

social scientists nor testable—and conclusions that are not falsifiable aren’t worth much to either

science or the judiciary” and proposed expert could not rely on variants of “my expertise”).

       Experts cannot render opinions where they provide “no analysis in making them.” LG

Elecs, 2010 U.S. Dist. LEXIS 91739 at *15, citing Minasian v. Standard Chartered Bank, PLC,

109 F.3d 1212, 1216 (7th Cir. 1997). The expert must connect a conclusion to experience “such

that the court can find the conclusion to be a reliable application of that experience.” Levin v.

Grecian, No. 12 C 767, 2013 U.S. Dist. LEXIS 97238, at *19 (N.D. Ill. July 12, 2013), citing

Clark v. Takata Corp., 192 F.3d 750, 759 (7th Cir. 1999). “An expert who supplies nothing but




                                                  3
  Case: 1:14-cv-01437 Document #: 502 Filed: 10/06/20 Page 5 of 16 PageID #:8390




a bottom line supplies nothing of value to the judicial process.” Turubchuk v. S. Ill. Asphalt Co.,

958 F.3d 541, 554-55 (7th Cir. 2020). An expert also cannot just rely on someone else’s

statements without doing any independent research or otherwise verifying those statements. See,

e.g., Gentieu v. Tony Stone Image/Chicago, Inc., 214 F. Supp. 2d 849, 853 (N.D. Ill. 2002).

       The district court is a “gate-keeper” for expert testimony. Winters v. Fru-Con Inc., 498

F.3d 734, 741 (7th Cir. 2007). The “key to the gate … is the soundness and care with which the

expert arrived at her opinion: the inquiry must focus ... solely on principles and methodology...”

Schultz v. Akzo Nobel Paints, LLC, 721 F.3d 426, 431 (7th Cir. 2013). The Plaintiff here must

demonstrate that the proposed testimony satisfies the standards by a preponderance of the

evidence. See Lewis v. CITGO Petroleum Corp., 561 F.3d 698, 705 (7th Cir. 2009).

                                            Argument

       Professor Goforth’s proposed testimony should be excluded for three reasons. First,

Professor Goforth has no discernable methodology at all, and certainly not anything reliable, as

the majority of her Declaration is a factual narrative. Second, her limited opinions are not based

on any expertise, but are her subjective and speculative beliefs and impressions. Third, several

of Professor Goforth’s opinions are statements of law properly left to the Court and/or the jury.

       Before addressing these three points, it is important to understand Professor Goforth’s

credentials.   Professor Goforth is a lawyer with undergraduate and law degrees from the

University of Arkansas. (Decl. Ex. A.) She has been a law professor since 1989. (Id.) Any

expertise she possesses is in law and legal theory. She expressly disavowed reliance in this case

on any expertise in psychology, her undergraduate major. (Deposition of Carol Goforth (“Dep.”)

at 8:12-23 (the relevant pages are attached as Exhibit B).) While she has studied cryptocurrency

regulations since 2017, she concedes that her opinions here do not involve any particular




                                                 4
     Case: 1:14-cv-01437 Document #: 502 Filed: 10/06/20 Page 6 of 16 PageID #:8391




regulations. (Dep. at 14:7-17:4.) Her proposed testimony is not an admissible expert opinion,

but an effort to include argument via an expert unconstrained by the rules of evidence. But Rule

702 provides constraints, and Professor Goforth’s proposed testimony runs afoul of them.

I.       PROFESSOR GOFORTH EMPLOYS NO RELIABLE METHODOLOGY TO
         CREATE A FACTUAL NARRATIVE.

         Professor Goforth’s proposed opinion testimony in Paragraphs 11-44, 49-50, 52-53, 56-

62 of her Declaration should be stricken and any testimony about them excluded, as they

constitute an inadmissible narrative summary based on Mr. Karpeles’ deposition, information

from the internet, and/or paraphrasing the Mt. Gox Terms of Use. In these paragraphs, Professor

Goforth creates a purported history of bitcoin and other bitcoin exchanges from the internet and

then discusses what Mr. Karpeles said or did, none of which requires any expertise.

         Courts have repeatedly held that an expert cannot simply provide a factual narrative. See,

e.g., Baldonado v. Wyeth, No. 04 C 4312, 2012 U.S. Dist. LEXIS 68691, at *15-16 (N.D. Ill.

May 17, 2012) (excluding expert’s narrative testimony because “the ‘vast majority’ of the

experts’ proffered narratives amount to a summary and statement of the experts’ ‘advocacy-

based interpretation of documents in the record concerning’” the issues); Smith v. Union Pac.

R.R., No. 11-cv-986, 2017 U.S. Dist. LEXIS 94501, at *18 (N.D. Ill. June 20, 2017) (excluding

expert report that “only offers factual recitations and conclusions without any tangible

substantiation.”); see also Hostetler v. Johnson Controls, No. 3:15-cv-226 JD, 2020 U.S. Dist.

LEXIS 151437, at *17 (N.D. Ind. Aug. 21, 2020) (“constructing a factual narrative based upon

record evidence is not a role for expert testimony—that’s a lawyer’s job through the presentation

of evidence and through opening statements and closing arguments.”); United States SEC v. ITT

Educ. Servs., 311 F. Supp. 3d 977, 987 (S.D. Ind. 2018) (excluding expert opinion because

“[m]ere narration … fails to fulfill Daubert’s most basic requirements.”).



                                                 5
  Case: 1:14-cv-01437 Document #: 502 Filed: 10/06/20 Page 7 of 16 PageID #:8392




       This prohibition is particularly strong when the narrative is taken from out-of-court

statements in the form of internet articles and depositions. An expert opinion cannot consist of

“the mere repetition of the out-of-court statements of others, and … an expert witness may not

simply summarize the out-of-court statements of others as his testimony.” Olivet Baptist Church

v. Church Mut. Ins. Co., No. 13 C 1625, 2016 U.S. Dist. LEXIS 25294, at *16 (N.D. Ill. Feb. 29,

2016), citing United States v. Brownlee, 744 F.3d 479, 482 (7th Cir. 2014) (internal quotation

marks and citations omitted). Importantly, a party cannot use a witness’s “status as an expert to

present hearsay statements to the jury.” LG Elecs v. Whirlpool Corp., No. 08 C 242, 2010 U.S.

Dist. LEXIS 91739, at *16 (N.D. Ill. Sep. 3, 2010), citing Lang v. Kohl’s Food Stores, Inc., 217

F.3d 919, 924 (7th Cir. 2000); Loeffel Steel Prods., Inc. v. Delta Brands, Inc., 387 F. Supp. 2d

794, 808 (N.D. Ill. 2005).

       Three cases from this District establish that Professor Goforth’s narrative is inadmissible.

In Barnett v. City of Chicago, 969 F. Supp. 1359 (N.D. Ill. 1997), rev’d in part on other grounds

by 141 F.3d 699 (7th Cir. 1998), the court excluded testimony from a professor on “the history of

past redistrictings and the Latino experience in Chicago.” Barnett, 969 F. Supp. at 1416. The

professor’s report and testimony were more akin to “a proposed findings [sic] of fact

summarizing the last 70 years of political history of the City of Chicago” instead of an expert

report and “were so conclusory that its value as objective expert opinion was dubious.” Id. The

court “was particularly troubled by [the expert’s] research methodology which consisted largely

of borrowing excerpts from party depositions in previous litigations and newspaper articles.” Id.

       Similarly, in LG Elecs v. Whirlpool Corp., No. 08 C 242, 2010 U.S. Dist. LEXIS 91739

(N.D. Ill. Sept. 3, 2010), the court excluded portions of an expert’s opinion concerning third-

party statements regarding steam, reviews of the dryer at issue in magazines, and the use of the




                                                6
  Case: 1:14-cv-01437 Document #: 502 Filed: 10/06/20 Page 8 of 16 PageID #:8393




term steam in other patents because the expert did not perform any of his own tests or analysis

but simply relied on the out-of-court statements of others, including “just reading literature that

[he] found on the Internet.” See LG Elecs, 2010 U.S. Dist. LEXIS 91739 at *14-22.

       In Makor Issues & Rights, Ltd. v. Tellabs, Inc., No. 02 C 4356, 2010 U.S. Dist. LEXIS

62114 (N.D. Ill. June 23, 2010), the court excluded an expert’s opinion where he relied on his

“background and experienced based knowledge” but only searched for online, publicly-available

information for his opinion on the reasonableness of financial forecasts and only “scanned

through” two depositions. 2010 U.S. Dist. LEXIS 62114 at *13-19. The court held that “there is

nothing to support [the expert’s] methodology … .” Id. at *17.

               A.     Professor Goforth uses no recognizable methodology to create a
                      factual narrative largely from deposition and internet articles.

       Professor Goforth’s proposed testimony contains the same flaws as in Barnett, LG Elecs.,

and Makor. The majority of Professor Goforth’s Declaration relies on out-of-court statements

from Mr. Karpeles’ deposition and information on the internet to craft a narrative summary:

              The section “The Rise of Bitcoin; the First Successful Cryptocurrency” containing
               general information on cryptocurrencies is based on various articles and
               information from the internet. (See Decl. ¶¶ 11-15; Dep. at 95:19-96:10.)

              The section “Bitcoin Exchanges and Mt. Gox” containing information on Mt. Gox
               and other cryptocurrency exchanges is based on Mr. Karpeles’ deposition and
               information from the internet. (See Decl. ¶¶ 16-19; Dep. at 96:11-97:8.)

              The section “Bitcoin Businesses, Hacks, and User Reactions” containing
               information about the collapses of Mt. Gox and other cryptocurrency exchanges is
               also based on Mr. Karpeles’ deposition information from the internet. (See
               Decl. ¶¶ 20-32; Dep. at 97:14-110:16.)

              The section “Mt. Gox’s Bitcoin Deficit” contains a summary of certain of Mr.
               Karpeles’ statements and public information regarding Bitcoin losses at Mt. Gox.
               (See Decl. ¶¶ 33-38.)         This section is based on Professor Goforth’s
               characterizations of public statements by Mt. Gox, Mr. Karpeles’ deposition, and
               information from the internet. (See Dep. at 110:17-112:5.)




                                                7
    Case: 1:14-cv-01437 Document #: 502 Filed: 10/06/20 Page 9 of 16 PageID #:8394




                The section “Active Concealment of the Bitcoin Deficits with the Gox Bot”
                 contains a summary of bot trading activity on Mt. Gox. (See Decl. ¶¶ 39-44.)
                 This section is based on characterizations of Mr. Karpeles’ deposition and internet
                 articles. (See Dep. at 112:6-125:8.)2

                The section “What Members of the Mt. Gox Community would have Understood”
                 includes paragraphs regarding: (1) the Bitcoin community’s scrutiny of the
                 market and exchange activity, (id. at ¶ 46); (2) the anonymity of trading partners
                 on exchanges (id. at ¶ 47);3 and (3) the supposed purpose of the alleged
                 misrepresentations and nondisclosures of various hacks and the Gox Bot (id. at
                 ¶ 55). These statements are based on Mr. Karpeles’ deposition, articles and
                 information from the internet and basic non-expert factual information about
                 anonymity of exchanges. (Dep. at 128:11-130:17; 132:15-134:2; 155:3-19.)

                The section “Closure of Mt. Gox” largely contains a summary of the shutting
                 down of Mt. Gox, which is Professor Goforth’s summary of reports and other
                 information from the Internet. (See Decl. ¶¶ 56-62; Dep. at 156:9-157:6.)

        Notably, none of these paragraphs employs any particular methodology. All Professor

Goforth did was find some articles, postings and information on the internet and read a single

deposition in this case to construct a narrative history. Professor Goforth admits that many of

these sources are not written by bitcoin or cryptocurrency experts, that she is not familiar with

many of the authors or their credentials, and that she had not used most of the cited internet sites

in her work. (See Dep. at 69:2-70:4; 76:21-77:12; 78:13-20; 79:10-14; 84:5-10; 87:13-23; 90:5-

15; Decl. Ex. B.) This is not the methodology or expertise allowed by Rule 702 and Daubert.

        Perhaps the most telling portion of Professor Goforth’s deposition was her outright

admission that her “opinion” in Paragraph 26 of her Declaration (about why Mt. Gox had moved

certain bitcoins in June 2011) “creat[ed] the appearance that Mt. Gox was stable and reliable,

when other exchanges were not” was based on “common sense.”                            (Dep. at 106:3-107:7

(emphasis added).) This is true for all of the Declaration: Professor Goforth is trying to usurp

the role of the jury and has provided no admissible expertise. Experts cannot provide a narrative

2
 Paragraph 43 also contains an additional opinion regarding the Gox Bot and is addressed in Section II.A.2 below.
3
 Paragraphs 46 and 47 also contain opinions that unquestioningly rely on information from the internet or are non-
expert factual representations and are addressed in Section II.A.2 below.


                                                        8
    Case: 1:14-cv-01437 Document #: 502 Filed: 10/06/20 Page 10 of 16 PageID #:8395




summary to try to evade evidentiary rules to recharacterize hearsay information and articles

found on the internet and deposition testimony to make conclusions for the trier of fact. See ITT

Educ. Servs., 311 F. Supp. 3d at 987; Hostetler, 2020 U.S. Dist. LEXIS 151437 at *17; Olivet

Baptist Church, 2016 U.S. Dist. LEXIS 25294 at *16; Baldonado, 2012 U.S. Dist. LEXIS 68691

at *15-16; Smith, 2017 U.S. Dist. LEXIS 94501 at *18; LG Elecs, 2010 U.S. Dist. LEXIS 91739

at *18. The majority of Professor Goforth’s Declaration does just that and should be excluded.

                B.      Professor Goforth crafted other portions of her factual narrative by
                        repeating portions of the Mt. Gox Terms of Use.

        The section titled “What Members of the Mt. Gox Community would have Understood”

includes paragraphs that merely quote and describe the document “Mt. Gox Terms of Use,” (id.

at ¶¶ 49-50, 52-53). Professor Goforth conceded that these paragraphs are merely taken from

portions of Mr. Karpeles’ deposition and her reading of the text of the Mt. Gox site’s Terms of

Use. (See Dep. at 136:4-137:15; 145:17-147:1.) These paragraphs are another example of

Professor Goforth improperly constructing a factual narrative based upon record evidence, i.e.,

the Mt. Gox Terms of Use. See Hostetler, 2020 U.S. Dist. LEXIS 151437 at *17.

        The Court therefore should strike Paragraphs 11-44, 46-47, 49-50, 52-53, and 55-62 of

Professor Goforth’s Declaration, and prevent her from testifying about them.4

II.     THE FEW OPINIONS THAT PROFESSOR GOFORTH OFFERS ARE NOT
        BASED ON ANY RECOGNIZED EXPERTISE AND ARE INADMISSIBLE.

        That leaves only eight paragraphs, or portions of paragraphs, in Professor Goforth’s

Declaration. The first seven are unsupported by any methodology and are merely speculation

about what a bitcoin user “would have done” or relaying hearsay statements from a few online

posters. The last remaining paragraph is a legal conclusion that is not proper expert testimony.


4
 For ease of reference, Mr. Karpeles has included a summary chart of these arguments, going paragraph-by-
paragraph in Professor Goforth’s Declaration, in Exhibit C attached hereto.


                                                   9
 Case: 1:14-cv-01437 Document #: 502 Filed: 10/06/20 Page 11 of 16 PageID #:8396




               A.      Professor Goforth has no qualifications and no ability to testify to
                       what Mt. Gox users “would have done,” nor would this assist the trier
                       of fact.

        The first set of remaining paragraphs are about what Professor Goforth contends Mt. Gox

users “would have” done or thought: (1) that Mt. Gox users would have left the exchange if they

had known of various hacks and deficits; and (2) what Mt. Gox users would have understood

about the exchange. In her deposition, Professor Goforth admitted that she has neither conducted

nor reviewed any research on these issues, and these paragraphs are speculation without

application of any expertise.

                       1.       Professor Goforth Cannot Testify About What Mt. Gox Users
                                “Would Have Done.”

        Professor Goforth opines that “[n]o rational investor would have knowingly chosen to put

or keep bitcoin or currency on an exchange with a bitcoin or cash deficit” and that “had the

community been aware that there was a sizeable and growing deficit in the BTC and cash

balances for the Mt. Gox exchange, it is virtually certain that users would have abandoned Mt.

Gox.”    (Decl. ¶¶ 45, 63.)     Professor Goforth testified these assertions were “a matter of

rationality” and her general “understanding of how markets and investors behave,” without any

further inquiry. (Dep. at 158:11-159:13; 126:22-25.)

        However, Professor Goforth’s opinion cannot simply be based on her “expert intuition”

that no rational person would have kept their bitcoin and fiat currency on Mt. Gox. Zenith, 395

F.3d at 418.    Professor Goforth relied on contemporaneous hearsay statements on bitcoin

message boards instead of doing any actual research or investigation. (Dep. at 83:12-23.)

Professor Goforth has not conducted or reviewed any research on the relative rationality of

bitcoin investors, as compared to conventional investors, during the time at issue. (Dep. at

127:10-24.) She has not conducted any research on why individuals left their bitcoins on Mt.



                                               10
 Case: 1:14-cv-01437 Document #: 502 Filed: 10/06/20 Page 12 of 16 PageID #:8397




Gox after numerous hacks were disclosed or why any individuals decided to move their bitcoins

off of the Mt. Gox exchange. (Dep. at 83:12-23.)

       Professor Goforth admits that none of her research involves studying how consumers

react to fraud or surveying actual bitcoin buyers or sellers about what is important to them and

further admits that she has no experience working for a cryptocurrency exchange. (Dep. at 13:8-

10; 22:3-23.) Professor Goforth’s opinion regarding how customers “would” react is not based

on any research or scholarship but is a law professor’s guess. There is no link between the

historical narrative that Professor Goforth provides and her conclusion that no rational person

would have left their bitcoin on Mt. Gox outside of her say-so -- precisely the sort of ipse dixit

that is not permitted in expert testimony. See Clark, 192 F.3d at 759. This impermissible bottom

line supplies “nothing of value to the judicial process.” Turubchuk, 958 F.3d 541at 554-55.

       The court should strike paragraphs 45 and 63 of Professor Goforth’s report, and prevent

her from testifying about those opinions.

                      2.      Professor Goforth’s opinions on what Mt. Gox users would have
                              understood about the exchange are also not supported by any
                              research or investigation or expertise.

       In the next five remaining paragraphs, Professor Goforth admitted that her opinions on

what Mt. Gox users “would have understood” regarding the exchange are not based on any

research or investigation but rather are her subjective beliefs and impressions (coupled with the

same flaw discussed above, namely parroting information from the internet and Mr. Karpeles’

deposition with no separate investigation).

       Paragraph 43: Professor Goforth summarily concludes in this paragraph that “[t]he Gox

Bot trades also had the effect of actively concealing the true state of the operations from users,

which allowed the exchange to continue to operate.” (Decl. ¶ 43.) This is a legal and bottom-

line conclusion without any expertise about the use of the Gox Bot. The remainder of that


                                               11
 Case: 1:14-cv-01437 Document #: 502 Filed: 10/06/20 Page 13 of 16 PageID #:8398




paragraph provides the alleged support for this conclusion, and this only confirms that she has

not applied any expertise: her reading of Mr. Karpeles’ deposition testimony and two articles

from the internet. (Id.) She goes so far as saying that “[m]ultiple sources analyzing Mt. Gox’s

records” concluded that the Gox Bot was supposedly responsible for the high price of bitcoin on

the exchange, but admits that she did not conduct any independent research on that issue. (Id.;

Dep. at 123:3-6.) Professor Goforth’s opinions regarding Gox Bot activity unquestioningly rely

solely on deposition testimony and internet articles without any independent research or

verification and must be excluded. See, e.g., Gentieu, 214 F. Supp. 2d at 853.

       Paragraph 46: Professor Goforth contends that, from 2010 to 2014, the cryptocurrency

community was “fairly tight-knit and quite active on online chat boards and discussion groups”

and that users “tended to monitor information about their purchases and investment in BTC

closely and actively.” (Decl. ¶ 46.) But Professor Goforth’s bottom-line conclusion applies no

methodology and is not reliable.       She did not compare the number of people buying

cryptocurrency with the number of people participating in chatrooms at this time. (Dep. 128:24-

129:17.) When asked what “quite active” meant, Professor Goforth admitted that there was no

independent standard for that determination. (Id. at 129:3-6.) Professor Goforth’s opinion as to

how closely the cryptocurrency community monitored their purchases and investment also

applies no methodology, as it is founded on “publicly available reports combined with [her]

impressions” of how markets have acted in other instances. (Id. at 129:18-130:7.) This equates

to a non-expert reading of voluntary comments by some users in a chatrooms and her

“impressions” of how markets work -- with no application of standards, a methodology or

expertise. (Id. at 130:2-7.) All Professor Goforth is doing is relaying rank hearsay from




                                               12
 Case: 1:14-cv-01437 Document #: 502 Filed: 10/06/20 Page 14 of 16 PageID #:8399




chatrooms, from her unsubstantiated opinion of increased user activity or her reading of those

statements. (Id. at 130:8-17.)

       She then concludes the paragraph by seeking to introduce hearsay from an article from

the internet. (Decl. ¶ 46.) Most tellingly, Professor Goforth admitted that the basis for the last

statement in this paragraph is “[a]s far as [she] could tell from, again, the third-party reports, yes.

That’s my reading of reports about what happened.” (Id.; Dep. at 130:8-17; 132:2-14 (emphasis

added).) The statements in Paragraph 46 involve no expertise, are an improper attempt to

introduce hearsay, and must be excluded. See, e.g., Gentieu, 214 F. Supp. 2d at 853.

       Paragraph 47: Professor Goforth next states that bitcoin exchange users “could only

communicate information that was accessible to them, and they had no way of knowing when

trades were made with accounts that had no real backing.” (Decl. ¶ 47.) As Professor Goforth

admits the first clause of that phrase is a tautology, which involves no expertise and applies no

standards or methodology. (Dep. at 132:15-133:1.) It would not assist the trier of fact. She

proceeds to tie this to Mr. Karpeles’ statement in his deposition -- again, a question of fact that is

not proper for an expert to just repeat. (Decl. ¶ 47.) This portion is inappropriate argument, not

expertise. See, e.g., Hostetler, 2020 U.S. Dist. LEXIS 151437 at *17.

       Paragraph 48:      The first half of this paragraph is a general statement requiring no

expertise and which would not assist the trier of fact: what users “would have” understood the

purpose of the exchange to be (“to facilitate the exchange of bitcoins between buyers and

sellers”). (Decl. ¶ 48.) And the second half invokes the legal concept of “good faith and fair

dealing.” (Id.) While discussed in the next section, Mr. Karpeles addresses the remaining

problem with the proposed testimony in this paragraph now to conclude the problems with

Paragraph 48: Professor Goforth cannot be an “expert” in legal principles. This is a jury




                                                  13
 Case: 1:14-cv-01437 Document #: 502 Filed: 10/06/20 Page 15 of 16 PageID #:8400




question. (See Section II.B, infra.) Professor Goforth admitted this is a legal concept, and when

asked what the difference between the phrase in a legal context versus a business context, could

not provide any difference, saying “hopefully none.”         (Dep. at 136:4-13.)   Any proposed

testimony in Paragraph 48 should be excluded.

       Paragraph 51: Professor Goforth opines on what “members who did not actually read the

Terms of Use would have anticipated” about the exchange. (Decl.¶ 51.) Again, this is sheer

speculation under the disguise of expertise. Professor Goforth has not conducted or reviewed

any research on the primary concerns of individuals purchasing bitcoin between January 2012

and 2014. (Dep. at 138:23-139:1.) She did not apply any standards, only her belief about how

any “rational consumer” would act in making any purchase, including a pair of jeans -- a concept

that the jury can readily decide for itself. (Id. at 143:11-25.) The opinions in Paragraph 48 are

unquestioningly based on Professor Goforth’s ipse dixit without any independent research or

verification and must be excluded. See, e.g., Gentieu, 214 F. Supp. 2d at 853.

               B.     Professor Goforth improperly attempts to argue issues of law.

       The remainder of Professor Goforth’s Declaration is one paragraph that contains

statements of law. Paragraph 54 of her Declaration states that it is “customary to assume that

individuals read the contracts that they sign.” (Decl. ¶ 54.) This is a legal concept that is the

province of the judge. See United States v. Farinella, 558 F.3d 695, 700 (7th Cir. 2009).

Professor Goforth then goes on to state that any non-disclosure or non-correction of deficits in

customer accounts “would not have been in accordance with the way that legitimate exchanges

operated or operate today.” (Decl. ¶ 54.) When asked the basis for her contentions about

customary practices as delineated in Paragraph 54, Professor Goforth testified that this is her

legal conclusion about what she contends should have been disclosed:

       Q.      And what’s the basis for that obligation to report that deficit?


                                                14
 Case: 1:14-cv-01437 Document #: 502 Filed: 10/06/20 Page 16 of 16 PageID #:8401




       A.      Because it’s inconsistent with good faith and fair dealing not to. When you make
               affirmative statements that contradict it, it’s fraudulent.

(Dep. at 150:12-16.)

       That is, Professor Goforth’s opinion is not based on any expertise, but her reading of

information on the internet, and then her conclusion that there was concealment -- the issue her

Declaration has injected into this case as the basis of a common law fraud claim. The jury is the

entity that will make this determination. Her legal conclusion is not reliable, not based on any

methodology and will not assist the trier of fact. Paragraph 54 is likewise inadmissible.

                                           Conclusion

       Professor Goforth’s proposed testimony is nothing more than an improper effort to try to

use an “expert” to get hearsay and legal conclusions in evidence. This is improper. The Court

should preclude Professor Goforth from providing any testimony and her Declaration should be

stricken, excluded and not used in any capacity by this Court.

       WHEREFORE, Defendant Mark Karpeles respectfully requests that this Honorable Court

grant his Motion to Exclude Plaintiff’s Expert Carol Goforth’s Report and Opinion Testimony

and for such other and further relief as this Court deems just in Mr. Karpeles’ favor.

Dated: October 6, 2020                                 Respectfully submitted,

                                                       Mark Karpeles

                                                       By:   /s/ Bevin Brennan
                                                                One of His Attorneys

Bevin Brennan
Matthew Schmidt
PEDERSEN & HOUPT
161 North Clark Street, Suite 2700
Chicago, Illinois 60601
(312) 641-6888
bbrennan@pedersenhoupt.com
mschmidt@pedersenhoupt.com
Attorneys for Defendant Mark Karpeles


                                                15
